Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0914
                       Lower Tribunal No. 18-13312
                          ________________


                       Shantell L. Richardson,
                                  Appellant,

                                     vs.

                    Well States Healthcare, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Migna
Sanchez-Llorens, Judge.

     Toth Funes PA, and Freddy Funes, for appellant.

     Johnson, Cassidy, Newlon & DeCort, P.A., and Christopher L. DeCort
and Nicole Deese Newlon (Tampa); Bivins & Hemenway, P.A., and Kelly D.
Haywood (Valrico), for appellee Well States Healthcare.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
       Affirmed. See Fernandez v. Homestar at Miller Cove, Inc., 935 So. 2d

547, 551 (Fla. 3d DCA 2006) (observing that where an agreement is “clear

and unambiguous . . . ‘a court is powerless to rewrite the contract to make it

more reasonable or advantageous for one of the contracting parties’”)

(quoting in part Emergency Assocs. of Tampa, P.A. v. Sassano, 664 So. 2d

1000, 1003 (Fla. 2d DCA 1995)); see also A.J. v State, 677 So. 2d 935, 937

(Fla. 4th DCA 1996) (“The patient’s express or implied acceptance of the

provider’s estimate gives rise to an enforceable contract to pay the amount

of the bill.”).




                                      2